Citation Nr: 1017986	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 
2005, including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  An RO hearing was held on the 
Veteran's appeal in November 2007.  A Travel Board hearing 
was held at the RO in August 2009 before the undersigned 
Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran testified credibly at his August 2009 Travel 
Board hearing that he received treatment from his primary 
care physicians at Columbus Air Force Base, Mississippi, for 
his service-connected dermatitis.  He also testified that he 
received treatment for his service-connected dermatitis at 
Westmoreland Dermatology in Columbus, Mississippi.  The 
Veteran's service representative asked that the record in 
this appeal be held open for 60 days after the hearing so 
that treatment records from these facilities could be 
submitted in support of the Veteran's higher initial rating 
claim for dermatitis.

In statements on a VA Form 21-4138 dated on September 26, 
2009, and date-stamped as received by the RO on October 6, 
2009, the Veteran submitted additional private treatment 
records from Columbus Air Force Base and Westmoreland 
Dermatology & Surgery Center in Columbus, Mississippi, in 
support of his higher initial rating claim for dermatitis.  
He also waived RO jurisdiction over this evidence.  He stated 
that there were additional treatment records available from 
"CAFB Medical Clinic (MTF) in Columbus, MS" and that, to 
date, VA had not requested these records.

The Board finds that, because the Veteran has identified 
additional relevant outpatient treatment records which have 
not yet been obtained by VA, this claim must be remanded for 
the RO/AMC to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for dermatitis since his 
separation from service.  Ask the Veteran 
to provide signed release forms for all of 
his treatment records from Columbus Air 
Force Base medical clinic and Westmoreland 
Dermatology & Surgery Center, Columbus, 
Mississippi.  Obtain all VA treatment 
records that have not been obtained 
already.  Once signed releases are 
obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file.

2.  Thereafter, readjudicate the Veteran's 
claim for an initial compensable rating 
for dermatitis.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

